Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
             Claims 1, 3-4, 6-9 and 11-23 are pending.  Claims 1, 3-4, 6-9 and 20-23 are examined.  Claims 11-19 are withdrawn.  Claims 1, 6, 9, 11 are amended.  Claims 21-23 are newly added.  Claims 2, 5 and 10 are cancelled.
Status of Previous Rejections
All art rejection as well as 112 2nd paragraph rejections are maintained from previous office action of 08/04/2022.
ODP rejection over copending application 17/191,680 is withdrawn in view of argument presented in remarks of 11/03/3022. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Instant claim 8 “at least 70 percent proportion of martensite and bainitic structure” is unclear as to what units of measure of “70 percent proportion”.  Are they based on mass or volume percent?  
Claim Interpretations
Instant claim 1 is directed to a product.  According to MPEP 2113, determination of patentability of product is based on the product itself. That is, the patentability of product does not depend on its method of production unless the process of making the claimed product imparts any structural and/or functional limitation and characteristic on the claimed product.   In the instant case, examiner takes the position that as long as prior art discloses comprising element of a sintered bearing bush material and structure as required by claims 1 and 8.  Hence, how the sintered bearing bush material is produced as required by instant claims 6, 7 are product by process limitations in a product claim. Hence, they are not given patentable distinction over prior art according to MPEP 2113.   
It is also noted instant claim 1 transitional phrase “comprising” is inclusive or open ended and does not exclude additional, unrecited elements according to MPEP 2111.03 I.   Hence, examiner takes the position that as long as prior art discloses instant claim 1 required elemental composition ranges, it reads on transitional phrase “comprising”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-4, 6-8 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takayama (US 20080146467). 
As for claims 1 and 3-4, it is noted instant claim 1 is amended to require “wherein the residual component comprises a maximum of 0.2% by weight impurities.”  Hence, scope of claim 1 is changed.
Takayama discloses ferrous porous sintered alloy (paragraph [002][0138]) for a sliding bearing (paragraph [0158]) comprising a Fe-Cu-C based alloy powder which comprises:
Copper: 2-50%, C: 0-5% (paragraph [0105]) and at least one or more elements from the group consisting of C, Si, Al, Mn, Ni, Cr, Mo, V, W, Co, Sn, Ca, Mg, Ag, Pb, S, P, N,B, Nb, Ti and Zr.  (paragraph [0108])  The amount of one of more element is Sn of 0.1-5%, P 0.1-1.5%, Mn 0.1-10%, Ni 10% or less. (paragraph [0112]).  
Regarding claimed S content, Takayama expressly discloses the Fe-Cu-C based alloy powder containing one or more alloy elements selected from the group consisting of Mn, Cr, Ti, V, Nb and Zr which have high ability to form sulfide, in a total amount of 1 wt% or more. (paragraph [0111])   The presence of  Mn, Cr, Ti, V, Nb or Zr is to form one or more compound of MnS, CrS, TiS, VS, NbS, ZrS in the sintered sliding material so as to prevent the formation of CuS and FeS.   Hence, if the one or more alloy elements is Mn with amount of 1wt% or more to form MnS, given S is 37wt% of MnS and Mn is 63% of MnS,  S is expected to be greater or equal to (0.01*(37/63)*100)=0.587%.  Hence, S at >=0.587% or more overlaps instant claimed 0.2-1.2%.
Hence, Takyama suggests a ferrous base sintered bearing bush material comprising overlapping elemental compositions as required by instant claim 1.
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
 The fact no impurities are disclosed supports instant claim1 amendment wherein the residual component comprises <=0.2 % impurities.
Due to overlapping elemental compositions as required by instant claim 1 and remaining is Fe and total amount of the one or more element is 1% or more, Cu 2-50% and C=0-5%, instant claim 3 required Fe 83.4 to 94% would be expected.  The residual component consists of iron and impurities as required by instant claim 4 is met.  As a result, instant claim 5 required wherein clause is also met.
As for claims 6-7, they are all product by process limitations in the product claim according to claim interpretation above.
As for claim 8,  Takayama discloses Fe-Cu-C based material has martensite phase (paragraph [0127][0193]).  Hence, it meets instant claim required wherein clause.
As for claim 20, it is rejected for the same reason set forth in rejection of claim 1.
Claims 9 and 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Takayama (US 20080146467) and evidenced by Admitted prior art. 
As for claim 9,  Takayama discloses porosity of 8-30% (paragraph [0010])  Regarding volume of the residual porosity, Takayama discloses 5-30% by volume is filled with oil to fill the sintered pores and porous graphite. (paragraph [0138])   Hence, Takayama suggests instant claimed wherein the bearing bush material has a residual porosity of at least 8%, a volume of the residual porosity is filled to at least 30% with an oil.
Takayama does not expressly discloses claimed density of 6.2-6.9 g/cm3.
It is an inherent property due to sintered bearing bush material compositions and microstructure according to MPEP 2112.01.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
Since the sintered bearing bush material of Takyama has compositions that meet the instant application composition and is made from same powder metallurgy technique as applicant discloses by mixing powders into a powder mixture , compacting the powder mixture into a green body and sintering the green body (instant PGPUB paragraph [0014] lines 5-8), it is therefore reasonable to believe that the claimed property limitations would have naturally flowed following the suggestion of Takayama.    See MPEP 2112.01 I.
Applicant’s own admitted prior art (Instant PGPUB background paragraph [0003] last five lines) further evidences conventional sintered bearing bush material having a density of 6.2-6.8 g/cm3 is well known in the art.
As for newly added claim, it is substantially the same as claim 1 except it does not require a maximum of of 0.2wt% impurities but it does require density of 6.2-6.9 g/cm3.
Regarding claimed density, it is rejected for the same reason set forth in the rejection of claim 9 above regarding density.
As for newly added claim 22, it is identical to instant claim 3.  Hence, it is rejected for the same reason set forth in the rejection of claim 3.
As for newly added claim 23, it is rejected for the same reason set forth in the rejection of claim 9 above regarding density.

Response to Argument
In response to applicant’s argument filed on 11/03/2022, they are not persuasive for the following reasons:
Applicant argues on Page of remarks II that withdrawn claims 11 and 12-19 are eligible for rejoinder.  Such argument is not persuasive because elected claimed invention of independent claim 1 is not allowed.
	Applicant argues on Page 9 of remarks III that units of measure of recited 70% is not unclear because specification paragraph [0016] discloses “This proportion of martensitic or respectively bainitic structure components is expediently able to be determined by means of an image analysis of a, particularly preferably etched, microsection sample”.  Such argument is not persuasive because cited paragraph [0016] merely discloses how the proportion of martensitic or respectively bainitic structure components is determined but nowhere in the same paragraph discloses whether the proportion is by weight, or by volume.  It is well known in the alloy art that a microstructure of the steel requires the unit of measure of the proportion of the microstructure.  In other words, image analysis of an etched microsection sample does not disclose how the proportion is measured by weight or by volume.
	Applicant argues on Page 10 of remarks IV that ODP rejection should be withdrawn, argument is moot since ODP rejection is withdrawn in the current rejection.
	Applicant argues on Pages 10-11 that the sintered sliding material could contain less than 0.2% by weight of S when the combined graphite-lubricating powder includes 1 wt% MnS and the sintered sliding material could also contain more than 1.2% by weight of S when the combined graphite-lubricating powder includes 99 wt% MnS.  Such argument is not persuasive at all since applicant cannot randomly pick 1% MnS of 1wt% of the combined graphite lubricating powder in the mixed powder and 99% of MnS of 14% of the combined graphite lubricating powder in the mixed powder as two single examples.  That is, the two single examples is neither disclosed nor suggested by Takayama.  Second, if 1% of MnS is assumed, presence of TiS, MoS2 powder and WS2 powder are highly expected (paragraph [0110]) which suggests more S content in the sintered bush material. Hence, applicant’s randomly picked two single examples completely lacks material support from prior art Takayama.
  Examiner rebuts such argument by using 20% of MnS when the mixed powder includes 14% of the combined graphite-lubricating powder, then 0.14*0.2*0.37*100=1.036%.  Hence, 1.036% is within presently claimed 0.2-1.2% ranges.   Lastly, if the one or more alloy elements is Mn with amount of 1wt% or more to form MnS as disclosed by Takayama (see rejection of claim 1 above), given S is 37wt% of MnS and Mn is 63% of MnS,  S is expected to be greater or equal to (0.01*(37/63)*100)=0.587% by weight.  That is, examiner’s position regarding S range is suggested by Takayama.
Applicant argues in Page 12 that Takayama’s silence with respect to impurities is not an indication that impurities are absent from the sintered sliding material.  Such argument is not persuasive because the mere purity of a product by itself does not render the product unobvious.  See MPEP 2144.04 VII.   Second, nowhere in Takayama disclose impurities is present to be greater than 0.2% by weight.  Hence, absent teaching of impurities greater than 0.2% meets instant claimed impurity level.
Applicant also argues Takayama’s silence could indicate that the amount (e.g., wt%) of impurities is not critical to the functionality of the sliding material and/or is not sufficiently important to describe in detail in the specification and the fact remains that the sintered sliding material of Takayama could potentially contain more than 0.2 wt% of impurities (e.g., 1 wt% or 5 wt%).   Such argument is completely lacking material support since nowhere in Takayama discloses or suggest more than 0.2wt% of impurities such as 1wt% or 5wt%.  
 Applicant consistently uses argument term “could potentially contain” without factual objective evidence support.  Absent factual objective evidence, such argument is merely allegation.   
Applicant also argues the composition of the powder from which the recited sintered bearing bush material is produced imparts structural characteristics and mechanical properties to the recited sintered bearing bush material.  Such argument is not persuasive because claim 1 merely requires compositions without structural characteristics and mechanical properties.   Second, prior art discloses a similar compositions as required by claim 1 as well as structure of at last 70% martensitic and bainitic as required by claim 8.  Hence, how such compositions and structure are produced is not given patentable distinction over prior art.  Lastly, instant application PGPUB paragraph[[0014] discloses several alternative methods of producing sintered bearing bush material.  Hence, it is not readily apparent as to the criticality of method of production.
Applicant also argues that the temperature and atmosphere in which the sintered bearing bush material is sintered imparts structural characteristics to the recited sintered bearing bush material.  Such argument cannot take place of evidence.  Where is the evidence in the specification demonstrating criticality of temperature and atmosphere ?  second, the fact that the sintered sliding material of Takayama is sintered under reducing atmosphere suggests preventing of undesired oxidizing of the bearing bush material during sintering is expected because reducing atmosphere suggests no oxidizing.
Applicant lastly argues that Takayama is silent as to the density of the sintered sliding material.  Such argument is not persuasive because Takayama discloses similar compositions, microstructure and powder metallurgy technique by mixing, compacting and sintering.   Hence, density is expected absent evidence of the contrary.   Second, applicant admitted in instant PGPUB paragraph [0003] that conventional sintered bearing bush materials have a density of 6.2-6.8 g/cm3.  That is, claimed density is conventional rather than novel.
Second, When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)  In the instant case, examiner discloses Takayama having similar compositions and microstructure as required by instant claims 1 and 8, burden is then shifted to applicant to demonstrate Takayma’s sintered bearing bush material having similar compositions and microstructure and same powder metallurgy method of making not having claimed density.  In view of applicant fails to meet such burden, prima facie case of obviousness is maintained absent evidence of the contrary. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733